400 F.2d 92
Ernest SANCHEZ, Appellant,v.UNITED STATES of America, Appellee.
No. 26594.
United States Court of Appeals Fifth Circuit.
Sept. 4, 1968.

Ernest Sanchez, pro se.
Ernest Morgan, U.S. Atty., San Antonio, Tex., for appellee.
Before COLEMAN, GOLDBERG, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Petitioner pleaded guilty to a violation of 21 U.S.C. 176a which makes it unlawful to bring marihuana into the United States without it having been invoiced, and was sentenced to seven (7) years imprisonment.  In a post conviction motion to vacate sentence filed under 28 U.S.C.A. 2255 petitioner contended that in the light of the recent Supreme Court decisions, Marchetti v. United States, 390 U.S. 39, 88 S.Ct. 697, 19 L.Ed.2d 889 (1968); Grosso v. United States, 390 U.S. 62, 88 S.Ct. 709, 19 L.Ed.2d 906 (1968); and Haynes v. United States, 390 U.S. 85, 88 S.Ct. 722, 19 L.Ed.2d 923 (1968), the Federal Marihuana Registration Statutes are unconstitutional.  The district court denied relief on the basis of Leary v. United States, 5 Cir. 1968, 392 F.2d 220 (Mar. 29, 1968).  In that case the issue here presented by appellant was submitted to this court and decided adversely to appellant's contentions.

The decision of the district court is

2
Affirmed.